Citation Nr: 1620556	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to the service-connected diabetes mellitus with non-proliferative retinopathy, associated with herbicide exposure; coronary artery disease, atherosclerosis status-post angioplasty with stent placement; or hypertension, associated with diabetes mellitus.

2.  Entitlement to service connection for poor bilateral leg circulation, to include as secondary to the service-connected diabetes mellitus with non-proliferative retinopathy, associated with herbicide exposure; coronary artery disease, atherosclerosis status-post angioplasty with stent placement; or hypertension, associated with diabetes mellitus.

3.  Entitlement to an effective date earlier than August 3, 2005, for the grant of service connection for complex partial seizure disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Central Office hearing and was scheduled for a hearing in February 2016.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2015).  Therefore, the Board may proceed to adjudicate this appeal.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a right knee condition and poor bilateral leg circulation, to include as secondary to the service-connected diabetes mellitus with non-proliferative retinopathy, associated with herbicide exposure; coronary artery disease, atherosclerosis status-post angioplasty with stent placement; or hypertension, associated with diabetes mellitus., are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  On August 3, 2005, the Veteran submitted a claim of entitlement to service connection for complex partial seizure disorder.

2.  In a June 2013 rating decision, the RO granted service-connection for complex partial seizure disorder, effective August 3, 2005, the date of the Veteran's original claim.

3.  The Veteran made no submission to VA prior to August 3, 2005, which may be construed as a formal or informal claim for service connection for complex partial seizure disorder.  No such submission demonstrated an intent to apply for benefits for complex seizure disorder prior to August 3, 2005.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to August 3, 2005, for the grant of service connection for complex partial seizure disorder are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(a), (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has fulfilled the above requirements in this case for the claim adjudicated herein.  The earlier effective date claim adjudicated herein is downstream of a grant of service connection for the claimed disability, arising as it does from the Veteran's disagreement with the effective date assigned with the grant of service connection for the disability by RO rating actions in June 2013, as noted in the Introduction to this decision, supra.  VCAA notice concerning the downstream effective date element of the service connection claim is not required. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The courts have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) (West 2014) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved.  In this case, the AOJ has issued an SOC as to the earlier effective date issue.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria for Earlier Effective Dates

The assignment of effective dates of awards are generally governed by 38 U.S.C.A. 
§ 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2015). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2015).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2015) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim. 38 C.F.R. § 3.155(c) (2015). 

Where the law and not the facts are determinative of a denial in a claim for VA benefits, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran asserts that he is entitled to an effective date prior to August 3, 2005, for the award of service connection for complex partial seizure disorder.  In his January 2014 Notice of Disagreement, the Veteran wrote that he believed that the effective date should be April 2001, when he was first diagnosed with his seizure disorder.  

While the Veteran is correct that he was first diagnosed with a seizure disorder in April 2001, he did not file a claim for service-connection until August 3, 2005.  The Board notes that it is the Veteran's responsibility to file his own claim.  According to 38 C.F.R. § 3.400 (2015), the effective date of an award of compensation based on an original claim, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later" (emphasis added).  Because the Veteran was diagnosed with a seizure disorder in April 2001, but did not file his claim for service connection until August 2005, the effective date is the later date of August 3, 2005, the date the Veteran filed his service connection claim.  Id.

There is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The presumption of regularity applies to procedures at the VA regional offices.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Given the presumption of regularity that applies to VA operations, had the Veteran contacted the VA, or filed a claim for service connection for complex partial seizure disorder prior to August 3, 2005, a record of that communication or claim would have been associated with the claims file in the ordinary course of business.  The statements by the Veteran, standing alone, are insufficient to rebut the presumption of regularity.  Id. at 274 (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity).  Under the presumption of regularity, the absence of documentation may be taken as proof that that the Veteran did not file a claim for service connection for complex partial seizure disorder prior to August 3, 2005.  The Veteran has never claimed that he attempted to file a claim for service connection for complex partial seizure disorder prior to August 3, 2005, he just thinks that because that was when he was diagnosed with the condition, that is when the effective date should be.

In the absence of formal or informal claims for entitlement to service connection for complex partial seizure disorder prior to August 3, 2005, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for service connection for complex partial seizure disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an earlier effective date, prior to August 3, 2005, for the grant of service connection for complex partial seizure disorder is denied.

REMAND

The Veteran was denied service connection for a right knee condition and poor bilateral leg circulation in a November 2009 rating decision.  However, in his December 2009 Notice of Disagreement, the Veteran wrote that these conditions were secondary to his service-connected diabetes and heart conditions.  While the Board notes that the Veteran never complained of either a right knee condition or leg circulation problems during active service, he has never been afforded a VA examination to determine if these conditions were etiological related to his service-connected diabetes and heart conditions.  A VA examination is necessary to determine if the Veteran's right knee condition and poor bilateral leg circulation were caused or aggravated by his service-connected diabetes mellitus with non-proliferative retinopathy, associated with herbicide exposure; coronary artery disease, atherosclerosis status-post angioplasty with stent placement; or hypertension, associated with diabetes mellitus.
Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right knee condition and poor bilateral leg circulation.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine if he is diagnosed with any right knee condition related to his service-connected diabetes mellitus, coronary artery disease, or hypertension.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right knee condition was caused or chronically aggravated by his service-connected disabilities, to specifically include diabetes mellitus, coronary artery disease, or hypertension.

4. Schedule the Veteran for an appropriate VA examination to determine if he is diagnosed with poor bilateral leg circulation related to his service-connected diabetes mellitus, coronary artery disease, or hypertension.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed poor bilateral leg circulation was caused or chronically aggravated by his service-connected disabilities, to specifically include diabetes mellitus, coronary artery disease, or hypertension.

5. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Appellant with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


